Citation Nr: 1549922	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-21 832	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether vacatur of a February 3, 2015 decision of the Board of Veterans' Appeals that denied entitlement to an effective date earlier than July 26, 2007, for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD) is warranted.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to November 1986, and from December 1990 to June 1991, including service in the Southwest Asia theater of operations.  His decorations include the Combat Action Ribbon.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  


ORDER TO VACATE

In February 2015, the Board issued a decision denying the Veteran's claim for entitlement to an effective date earlier than July 26, 2007, for the assignment of a 100 percent rating for PTSD.  

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  In this case, it appears that the Veteran submitted a notice of disagreement in October 2003 to the October 2003 rating decision that granted service connection for PTSD, and assigned a 50 percent rating, effective June 30, 2001.  Accordingly, the matter on appeal should be characterized as entitlement to an initial rating in excess of 50 percent prior to July 26, 2007.  

Accordingly, the February 2015 Board decision addressing the issue of entitlement to an effective date earlier than July 26, 2007, for the assignment of a 100 percent rating for PTSD, is vacated.


	                        ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




